                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

BLUE HERON COMMERCIAL
GROUP, INC.,

            Plaintiff,

v.                                             Case No: 2:18-cv-467-FtM-29CM

LEE WEBBER and GERALD T.
FILIPIAK,

            Defendants.


                                     ORDER

      This matter comes before the Court upon review of Defendants’ Opposed

Motion to Quash Deposition Notices and for Protective Orders filed on November 30,

2018. Doc. 52. Plaintiff filed a response in opposition on December 10, 2018. Doc.

55. For the reasons stated below, the motion is denied.

      I.    Background

      Plaintiff filed this case against Defendants in the Circuit Court of the

Twentieth Judicial Circuit in Lee County, Florida, alleging claims for breach of

contract and unjust enrichment related to Defendants’ alleged breach of the parties’

shareholder agreement by failing to pay capital expenditures in the amount of

$652,807. Doc. 2 ¶¶ 73-79, 82-90. Defendants removed the case to this Court on

July 5, 2018. Doc. 1. On August 31, 2018, the Court entered a Case Management

and Scheduling Order (“CMSO”) setting a mediation deadline for November 1, 2018;
the discovery deadline for November 5, 2018; the dispositive motions deadline for

November 30, 2018; and a trial term to begin April 1, 2019. Doc. 25 at 1-2.

       On September 5, 2018, Defendants filed a motion for summary judgment and

an Opposed Motion to Stay Discovery pending the outcome of the summary judgment

motion. Docs. 26, 32. Defendants’ motion argued the summary judgment motion

would likely dispose of the case and sought to avoid “harassing and needless discovery

practice from opposing counsel.”     Doc. 32 at 3.    The summary judgment motion

seeks judgment based on the alleged preclusive effect of prior litigation in New York

state court between Defendants and Ray Webber, arguing that Plaintiff and Ray

Webber were in privity. Id.; see generally Doc. 26. The parties dispute whether

Plaintiff and Ray Webber were in privity and whether the prior New York case has

preclusive effect on Plaintiff’s claims, and Plaintiff consistently has argued that

privity is an issue of fact for which discovery is necessary. See generally Docs. 32,

33, 41, 42, 44, 45, 47.

       On October 16, 2018, the Court denied Defendants’ motion to stay discovery.

Doc. 38. The next day, Plaintiff filed a motion to compel Defendants to comply with

the CMSO deadlines, claiming that Defendants’ counsel refused to cooperate in

selecting a mediation date and scheduling Defendants’ depositions.1 Doc. 39 at 2-3.

Plaintiff filed a second motion to compel on October 25, 2018 seeking to compel

responses to its interrogatories and requests for production.        See Doc. 41.    On




       1 At that point, Plaintiff had been attempting to schedule Defendants’ depositions
since October 2, 2018, with no cooperation from Defendants’ counsel. See Doc. 39 at 3.



                                          -2-
November 16, 2018, the parties filed a status report advising that they scheduled in-

person mediation for December 17, 2018. 2 Doc. 49. On November 19, 2018, the

Court denied the motions to compel without prejudice as, based on Defendants’

responses to the motions, it appeared the discovery answers had been served and

Defendants had begun cooperating with scheduling deposition dates and mediation.

See Doc. 50 at 3-8.      In the same Order, the Court extended the deadlines and

subsequently entered an Amended CMSO extending all deadlines in the CMSO,

including the discovery deadline to January 15, 2019. Doc. 50 at 12-13; Doc. 51 at 1-

2.   Less than two weeks later, Defendants filed their Opposed Motion to Quash

Deposition Notices and For Protective Order (Doc. 52), the motion at issue here.

       Defendants state that on November 14, 2018, Plaintiff served them with Rule

30(b)(6) deposition notices scheduling their depositions for December 18, 2018 in

Miami, Florida. Doc. 52 at 3. Defendants request the Court quash the deposition

notices3 and enter a protective order (1) allowing Defendants to attend the December

17, 2018 mediation telephonically; and (2) precluding Plaintiff from deposing




       2On December 7, 2018, an updated notice was filed advising that mediation is
scheduled for December 17, 2018 at 10:00 a.m. before Judge Ellen Leesfield (Ret.) at 201
Alhambra Circle, Suite 1205, Coral Gables, Florida. Doc. 54.
       3  The Court construes Defendants’ request to “quash” the deposition notices as part
of the request for protective orders under Rule 26(c) of the Federal Rules of Civil Procedure.
See Doc. 52 at 8-10; Fed. R. Civ. P. 26(c); Rosa v. Wellington Academy, LLC, No. 2:15-cv-187-
FtM-38CM, 2016 WL 5373304, at *2 (M.D. Fla. Sept. 26, 2016); Auto-Owners Ins. Co. v. Se.
Floating Docks, Inc., 231 F.R.D. 426, 429 (M.D. Fla. 2005). The Notices of Taking Deposition
served on Defendants, as parties to the case, are not Rule 45 subpoenas for non-party
deponents and thus are more appropriately addressed in the context of a protective order
than a motion to quash. See Rosa, 2016 WL 5373304 at *2; Auto-Owners Ins. Co., 231 F.R.D.
at 429.



                                            -3-
Defendants entirely and/or directing that Plaintiff may depose Defendants only in

Buffalo, New York; and/or staying Defendants’ depositions while their summary

judgment motion is pending; and/or staying Defendant’s depositions until the week

before trial. Id. at 3.

        II.   Discussion

              A.    Mediation

        Defendants request that the Court allow them to attend the December 17, 2018

mediation by telephone instead of in-person as “extraordinary circumstances” exist

to warrant their telephonic appearance.         Doc. 52 at 6.       Defendants argue

extraordinary circumstances exist here because (1) they already litigated the New

York case, which involved “this precise claim,” and there are no facts in dispute; (2)

Defendants never initiated purposeful contacts with Florida; and (3) Defendants

suffer from medical conditions that could be exacerbated by the stress of travel. Id.

at 7.

        Plaintiff responds that Defendants have not met their burden to justify

excusing their in-person appearance at mediation.        Doc. 55 at 4.    Plaintiff also

“strongly disagrees” with Defendants’ assertion that no facts are in dispute and

argues that Defendants’ “unilateral opinions on the merits . . . which Plaintiff

ardently disputes, do not amount to an ‘extraordinary circumstance’” justifying

Defendants’ non-appearance at mediation. Id. On that point, Plaintiff asserts that

privity is a “highly fact specific issue which has unquestionably not previously been

litigated” and that discovery is needed on the issues of privity, ownership, control and




                                         -4-
other issues.   Id.   Finally, Plaintiff notes that Defendants’ counsel has made

representations that Defendants have planned to travel on other dates in December

despite their medical conditions. Id. at 6.

      Under the Middle District of Florida Local Rules, personal attendance of the

parties or corporate representatives, as the case may be, is required at mediation

“[u]nless otherwise excused by the presiding judge in writing[.]” M.D. Fla. R. 9.05(c).

The parties or corporate representatives present must have full authority to negotiate

a settlement. Id. “The rationale behind the requirement that a party attend the

mediation in person is so that the party may actively participate in the discussions

and negotiations.” Hernandez v. Wilsonart Int’l, Inc., No. 2:09-CV-747-FTM, 2011

WL 899469, at *1 (M.D. Fla. Mar. 15, 2011). Moreover, “Court-ordered mediation

with each party physically present facilitates compromise and resolution, which saves

the parties’, the court’s, and the public’s resources—in other words, saves them a

burden.” Chancey v. Hartford Life & Acc. Ins. Co., 844 F. Supp. 2d 1239, 1241 (M.D.

Fla. 2011). For the Court to dispense with this important in-person requirement,

the party seeking it must provide a compelling reason. Collazo v. United States, No.

8:14-cv-2326-T-33MAP, 2015 WL 1138484, at *2 (M.D. Fla. Mar. 13, 2015).

      Here, the Court finds that Defendants have not shown a compelling reason to

excuse their in-person attendance at mediation.       First, contrary to Defendants’

assertion, Plaintiff consistently has argued that facts are in dispute in the case,

especially regarding privity between Ray Webber and Plaintiff, and thus mediation

should be of some value to the parties. See, e.g., Doc. 55 at 4. Also, the parties




                                         -5-
apparently agreed on the Miami, Florida area as the location of the mediation to begin

with. See Doc. 52 at 7; Docs. 49, 54. Further, Defendants have already purchased

their airfare for the December 17 mediation and thus are apparently at least

medically able to travel if necessary, and Defendant Filipiak has stated he travels to

Florida for four weeks per year. Doc. 55 at 6 n.2; Doc. 9-1 at 3. Thus, the Court

does not find a “compelling reason” to excuse the in-person mediation requirement,

and Defendants must attend mediation in-person on December 17, 2018.               See

Collazo, 2015 WL 1138484 at *2.

             B.     Protective orders for depositions

      Defendants next request protective orders related to the depositions scheduled

for the day after mediation, December 18, 2018, in Miami, Florida. Doc. 52 at 8.

Defendants request, as an initial matter, that the Court enter a protective order

precluding Plaintiff from conducting the depositions currently scheduled for

December 18, 2018, as Defendants are unable to stay in Miami until December 18.4

Id. Next, Defendants request a protective order precluding Defendants’ deposition

anywhere but Buffalo, New York because Defendants’ counsel is in Buffalo; there is

no likelihood of significant discovery disputes arising; Defendants do not travel for

business and suffer from serious health conditions; and Defendants’ permissive

counterclaims have been withdrawn.        Id. at 9.     In the alternative, Defendants



      4  The motion states that Defendants “have holiday obligations commencing on
December 18” but Defendants’ statements in the attached declarations appear to indicate
that Defendant Webber’s holiday plans commence on December 19 and Defendant Filipiak
does not give any substantive information about his unavailability on December 18. See
Doc. 52 at 8; Docs. 52-4, 52-5.



                                         -6-
request a protective order precluding or staying the depositions until after the

summary judgment motion is decided because Defendants’ depositions would be

duplicative and Defendants’ summary judgment motion is meritorious and

dispositive. 5   Doc. 52 at 11-13.   Finally, in the further alternative, Defendants

request the Court stay their depositions until the week before trial under Local Rule

3.04 as Defendants live in New York and North Carolina and staying depositions

until then would not prejudice Plaintiff. Doc. 52 at 13-14.

       Plaintiff responds that Defendants’ counsel has refused to provide a single

alternative date, time or location for Defendants’ depositions and has refused to

cooperate with scheduling Defendants’ depositions since discovery commenced. Doc.

55 at 6-7. Plaintiff notes that Defendants filed a permissive counterclaim in the case

and argues that, despite the withdrawal of the counterclaim, Defendants “consented

to depositions in Florida” by filing it. Id. at 7. Further, Plaintiff argues that Miami

is the most convenient location for both counsel and the parties as each individual

necessary to conduct the depositions will already be in the same city on December 17,

2018, the day before the depositions, and Defendants’ assertions of unavailability are

misleading.      Id. at 7-10.   As to Defendants’ request to preclude or stay the

depositions, Plaintiff notes the Court has already denied Defendants’ motion to stay

discovery and argues there is no basis to stay the depositions. Id. at 14. Plaintiff

argues its counsel, after noticing the depositions but before Defendants filed the




       5Defendants state that Defendant Filipiak was deposed in the New York case but
Defendant Webber was not. Doc. 52 at 11.



                                         -7-
present motion, requested that Defendants’ counsel provide an alternative location

and date for the depositions if necessary, but Defendants again refused to offer

alternative dates and locations.    Id. at 17. Finally, Plaintiff requests the Court

impose sanctions against Defendants for their continued non-compliance and

obstruction of discovery. Id. at 19.

      “Parties may obtain discovery regarding any non-privileged matter that is

relevant to any party’s claim or defense,” and information is discoverable as long as

it “appears reasonably calculated to lead to the discovery of admissible evidence.”

Fed. R. Civ. P. 26(b)(1). However, “[a] party or any person from whom discovery is

sought may move for a protective order . . . . The court may, for good cause, issue an

order to protect a party or person from annoyance, embarrassment, oppression, or

undue burden or expense.” Fed. R. Civ. P. 26(c). Rule 26(c) requires a “particular

and specific demonstration of fact, as distinguished from stereotyped and conclusory

statements” to merit the issuance of a protective order. Fed. R. Civ. P. 26(c); Gulf

Oil Co. v. Bernard, 452 U.S. 89, 102 n.16 (1981). The Court may limit otherwise

reasonable discovery requests where “the burden or expense of the proposed discovery

outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(2).

      Here, the Court finds Defendants have failed to show good cause for a

protective order and will deny the motion.      The Court will not, however, impose

sanctions against Defendant at this time, as Plaintiff requests.        First, as to the

location of the depositions, both parties’ counsel and their clients will be in the Miami

area on December 17, the day before the proposed depositions, the persons sought to




                                          -8-
be deposed are parties to the case, and whether they travel for business often or not,

they will already be traveling for the scheduled mediation.          See Balu v. Costa

Crociere S.P.A., No. 11-60031-CIV, 2011 WL 3359681, at *1 (S.D. Fla. Aug. 3, 2011).

Further, it appears that Plaintiff has been agreeable to conducting depositions in

Defendants’ states of residency, but Defendants’ counsel has refused to provide any

available dates or locations. 6   Doc. 55 at 6-7.    Thus, for purposes of the noticed

December 18, 2018 depositions, the Court finds that Miami is an appropriate location

under these particular circumstances. See Turner v. Prudential Ins. Co. of America,

119 F.R.D. 381, 383 (M.D.N.C. 1981) (“Although there is an initial presumption that

a defendant should be examined at his residence or the principal place of business, a

number of factors . . . may persuade the Court to require the deposition to be

conducted in the forum district or some other place. Ultimately, the Court must

consider each case on its own facts and the equities of the particular situation.”).

      Putting aside that staying the depositions until the week before trial would be

outside of the discovery period, the Court finds a stay would prejudice Plaintiff in its

preparation for trial.   See M.D. Fla. R. 3.04.       As to precluding or staying the

depositions entirely, the Court finds the depositions would not be duplicative as

Defendant Webber was not deposed in the New York case, and both Defendants will

likely have information to offer regarding whether Plaintiff and Ray Webber were in

privity at the time of the New York case. See Doc. 52 at 11-12. Finally, the Court



      6  The Court notes that Defendants’ counsel’s refusal to coordinate deposition dates
has already been largely responsible for one extension of the discovery deadline. See Doc.
50 at 7-8.



                                          -9-
already has addressed Defendants’ arguments regarding the summary judgment

motion in previous Orders and denied Defendants’ motion to stay discovery. See

generally Docs. 38, 50. Plaintiff maintains there are facts in dispute and discovery

and depositions of Defendants are necessary to investigate the issues of fact

surrounding privity. Doc. 55 at 4. Thus, the Court will not stay the depositions on

that basis.

        ACCORDINGLY, it is

        ORDERED:

        Defendants’ Opposed Motion to Quash Deposition Notices and for Protective

Orders (Doc. 52) is DENIED.

        DONE and ORDERED in Fort Myers, Florida on this 14th day of December,

2018.




Copies:
Counsel of record




                                       - 10 -
